Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2016

                                     No. 04-15-00724-CR

                                       David ZAVALA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-1730-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding

                                        ORDER

       The court reporter’s notification of late record is NOTED. Time is extended to May 2,
2016. NO MORE EXTENSIONS OF TIME WILL BE ALLOWED.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court